1

2

3

4

5

6

7

8                      UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                                ----oo0oo----

11

12   UNITED STATES OF AMERICA,             No. 2:17-cv-01424 WBS DMC
13               Plaintiff,

14       v.                                ORDER
15   KERNEN CONSTRUCTION and BUNDY &
     SONS, INC. d/b/a BUNDY & SONS
16   LOGGING,

17               Defendant.

18

19

20                                ----oo0oo----

21            Before the court is the parties’ Notice of Settlement

22   (Docket No. 114) and the Stipulation and Request for Entry of

23   Judgment (Docket No. 115).    The court notes that the parties have

24   stipulated to entry of judgment as to Count V and have agreed

25   that the remaining counts should be dismissed upon payment of the

26   settlement amounts.   However, a stipulation of dismissal as to

27   the remaining counts has not yet been filed with the court.       The

28   court, in its discretion, will defer entry of final judgment as
                                       1
1    to Count V until after the parties have filed their stipulation

2    resolving the remaining counts.

3              IT IS SO ORDERED.

4    Dated:   December 14, 2018

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                       2
